COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of R.R.H., M.D.J., and M.K., Children

Appellate case number:      01-14-00874-CV

Trial court case number:    74587

Trial court:                300th District Court of Brazoria County

        This case involves an appeal from the trial court’s October 17, 2014 order
terminating the rights of appellant, Destinye Kelley, to her minor children, R.R.H.,
M.D.J., and M.K. Appellant filed her notice of appeal on October 28, 2014. The record
was therefore due on November 7, 2014. See TEX. R. APP. P. 35.1(b). The clerk’s record
was filed on November 7, 2014. The reporter’s record has not been filed.
        On November 24, 2014, the court reporter notified this Court that appellant had
not made arrangements to pay for the reporter’s record. On February 3, 2015, we ordered
appellant to provide, within 30 days of our order, proof that she had requested and paid or
made arrangements to pay for preparation of the reporter’s record, and we notified her
that if she failed to provide such proof we may consider and decide only those issues or
points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c).
        Appellant has not provided the Court with evidence showing that she has paid or
made arrangements to pay the court reporter. Accordingly, the Court will consider and
decide those issues or points that do not require a reporter’s record for a decision. See id.
        Appellant’s brief is ORDERED to be filed within 20 days of the date of this order.
See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 20
days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

Judge’s signature: /s./ Sherry Radack
                    X Acting individually      Acting for the Court

Date: March 27, 2015